Citation Nr: 0021373	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

By rating action dated in April 1992 the Department of 
Veterans Affairs (VA) Regional Office (RO) Muskogee, 
Oklahoma, denied entitlement to service connection for post-
traumatic stress disorder.  The veteran was duly notified of 
the decision and did not submit an appeal.  In May 1993 he 
submitted additional information for the purpose of reopening 
his claim.  In a November 1993 rating action the claim was 
again denied by the regional office.  The veteran was again 
notified of the decision and did not appeal.  In an April 
1995 rating action the regional office again denied 
entitlement to service connection for post-traumatic stress 
disorder, determining that the claim was not well grounded.  
In a June 1995 rating action the regional office again denied 
entitlement to service connection for post-traumatic stress 
disorder.  The regional office apparently held that new and 
material evidence had been submitted to reopen the claim 
since the claim was denied on its merits.  In May 1997 the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting at the regional office.

In a decision dated in October 1997 the Board denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 1999 decision the Court vacated the 
October 1999 decision by the Board and remanded the matter 
for further development and readjudication.  The case was 
returned to the Board in September 1999.  

In July 2000 the Board received information that the veteran 
had passed away in February 2000.   






FINDINGS OF FACT

1.  During the current appeal period, the veteran perfected 
an appeal regarding the issue of entitlement to service 
connection for post-traumatic stress disorder.

2.  The veteran died in February 2000 while his case was on 
the docket of the Board of Veterans' Appeals.


CONCLUSION OF LAW

The veteran's appeal on the issue of entitlement to service 
connection for post-traumatic stress disorder is moot and is 
therefore dismissed.  38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in February 2000 while his case was on 
appeal.  The United States Court of Appeals for Veterans 
Claims has concluded that veterans claims for disability 
compensation under Chapter 11 of Title 38, US Code, do not 
survive their deaths.  Vda De Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  Hence, in the instant case, the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder is moot.

In reaching this decision to dismiss the Board expresses no 
opinion, either legal or factual, as to any derivative right, 
such as entitlement to accrued benefits pursuant to 
38 U.S.C.A. § 5121 (West 1991) that any survivor may have. 





ORDER

As this appeal has become moot by virtue of the death of the 
veteran, the appeal is dismissed.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

